Case 8:21-cv-01196-WFJ-SPF Document 7 Filed 05/25/21 Page 1 of 3 PageID 60




                         UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 FLORIA ASSOCIATION OF
 REALTORS, and
 R.W. CALDWELL INC.,

         Plaintiffs,

 v.                                               Civil Case No. 8:21-cv-1196

 CENTERS FOR DISEASE CONTROL
 AND PREVENTION, and ROCHELLE P.
 WALENSKY, and U.S. DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, and
 XAVIER BECERRA, and UNITED STATES
 DEPARTMENT OF JUSTICE, and
 MERRICK B. GARLAND,

         Defendants.
                                                  /


                NOTICE OF PENDENCY OF RELATED ACTIONS

         In accordance with Local Rule 1.04(d), I certify that the instant action:

 __X____ IS             related to pending closed civil or criminal case(s)
                        previously filed in this Court, or in any other Federal or
                        State court, or administrative agency as indicated below:

                        Alabama Association of Realtors v. United States Department of
                        Health and Human Services, No. 20-cv-3377 (DLF) (D.D.C.),
                        on appeal, No. 21-5093 (D.C. Cir.).

                              See 2021 WL 1779282 (D.D.C. May 5, 2021)
                              (concluding that CDC eviction moratorium order



 126074818
Case 8:21-cv-01196-WFJ-SPF Document 7 Filed 05/25/21 Page 2 of 3 PageID 61




                         exceeded statutory authority of Public Health
                         Service Act and setting aside eviction moratorium
                         order); 2021 WL 1946376 (D.D.C. May 14, 2021)
                         (staying order vacating nationwide eviction
                         moratorium pending appeal).

                   Brown v. Azar, No. 1:20-cv-03702 (N.D. Ga.), on appeal, No.
                   20-14210 (11th Cir.).

                         See 497 F. Supp. 3d 1270 (N.D. Ga. Oct. 29, 2020)
                         (declining to enjoin CDC eviction moratorium order
                         at preliminary injunction stage).

                   Chambless Enterprises, LLC v. Redfield, No. 20-cv-01455
                   (W.D. La.), on appeal, No. 21:30037 (5th Cir.).

                         See 2020 WL 7588849 (W.D. La. Dec. 22, 2020)
                         (declining to enjoin CDC eviction moratorium order
                         at preliminary injunction stage).

                   Skyworks, Ltd. v. Centers for Disease Control & Prevention, No.
                   5:20-cv-2407 (N.D. Ohio), on appeal, 21-3443 (6th Cir.).

                         See 2021 WL 911720 (N.D. Ohio Mar. 10, 2021)
                         (issuing declaratory judgment on merits that CDC
                         eviction moratorium order exceeded authority under
                         42 U.S.C. § 264(a)).

                   Tiger Lily, LLC v. United States Department of Housing &
                   Urban Development, No. 2:20-cv-2692 (W.D. Tenn.), on
                   appeal, No. 21-5256 (6th Cir.).

                         See 2021 WL 1171887 (W.D. Tenn. Mar. 15, 2021)
                         (concluding on motion for judgment on the
                         pleadings that CDC eviction moratorium order
                         exceeded statutory authority of Public Health




                                        2
 126074818
Case 8:21-cv-01196-WFJ-SPF Document 7 Filed 05/25/21 Page 3 of 3 PageID 62




                         Service Act); 992 F.3d 518 (6th Cir. 2021) (denying
                         emergency motion for stay pending appeal).

                   Terkel v. Centers for Disease Control & Prevention, No. 6:20-
                   cv-564 (E.D. Tex.), on appeal, No. 21-40137 (5th Cir.).

                         See 2021 WL 742877 (E.D. Tex. Feb. 25, 2021)
                         (declaring on motion for summary judgment that
                         federal government lacks constitutional authority to
                         issue nationwide moratorium on evictions).



 ________ IS NOT related to any pending or closed civil or criminal case filed
                 with this Court, or any other Federal or State court, or
                 administrative agency.


 Dated: May 25, 2021
                                      /s/ Matthew J. Conigliaro
                                      Matthew J. Conigliaro (FBN 63525)
                                      mconigliaro@carltonfields.com
                                      D. Matthew Allen (FBN 866326)
                                      mallen@carltonfields.com
                                      CARLTON FIELDS, P.A.
                                      4221 W. Boy Scout Blvd., Suite 1000
                                      Tampa, FL 33607
                                      Telephone: (813) 229-4254
                                      Attorneys for Plaintiffs Florida Association
                                      of Realtors, Inc. and R.W. Caldwell, Inc.

                                      David C. Gibbs, III (FBN 992062)
                                      dgibbs@gibbsfirm.com
                                      GIBBS LAW FIRM, P.A.
                                      P.O. Box 5076
                                      Largo, FL 33779
                                      Telephone: (727) 362-3700
                                      Attorneys for Plaintiff R.W. Caldwell


                                       3
 126074818
